Title: To George Washington from John Grizzage Frazer, 20 December 1778
From: Frazer, John Grizzage
To: Washington, George


  
    Sir
    Bordeaux [France] Decemr 20th 1778
  
I have taken the liberty to inclose you the King of great Britains speach to his Parliament, which met the 26th Ulto—It comes by Capt. Sandford of Alexandria, who was the first Vessell that sailed from this port, for America, after we got the inclosed speach here.
  The English Fleet commanded by Admiral Kepple is in port at Present, and a Division of the French Fleet is constantly out cruizing—The states of Holland are determined to protect their Flag, & Trade and for that purpose have 32 Ships of their line now in readiness, beside Frigates &c. It is in consequence of the English making Captures of their Mercht Vessells going, and coming to France &c. and will not restore them—As Capt. Sandford passes by your  
    
    
    
    House, I have sent you a Hhd of the best Bordeaux Claret in bottles, I hope it will come safe to hand, and am Sir Yr Mo. Obt & very Hbe Serv.

  Jno. G. Frazer

